Citation Nr: 0400280	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  97-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
February 1977 and also had active duty for training with the 
National Guard from November 1980 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issue on appeal was originally before the Board in August 
2000, at which time it was remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran's claimed inservice stressors have not been 
verified.

3.  A chronic, acquired psychiatric disability was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is any current, chronic, acquired 
psychiatric disability otherwise related to such service.  


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation to the 
extent possible.  The record in this case includes service 
medical records, VA and private medical records, reports of 
VA examinations and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  The veteran has been afforded adequate VA 
examinations for PTSD.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in May 2001 and February 2003 letters, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Criteria

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.  § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
Where the evidence does not show that the veteran engaged in 
combat with the enemy, his uncorroborated testimony is 
insufficient to establish the stressor.  Credible supporting 
evidence is required.  38 C.F.R. § 3.304(f) Dizoglio v. 
Brown, 9 Vet. App. 163 (1996). 

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Factual Background

The service medical records are silent as to any complaints 
of, diagnosis of, or treatment for any mental disorder.  
There was a reference to a nervous stomach on the report of 
the June 1980 service examination.  Psychiatric clinical 
evaluation was normal at the time of service examinations in 
December 1976, December 1980, June 1980 and December 1980.  

On psychiatric evaluation in June 1989, the veteran reported 
that both his efforts to make it through boot camp failed due 
to bad knees and emotional problems.  It was noted that he 
was being treated for what was probably manic depression.  It 
was also noted that the veteran was a poor historian.  

The veteran sought treatment several times in June 1989 for 
problems with his nerves.  The diagnoses were anxiety.  
Military service was not mentioned.  Anxiety was again 
diagnosed in November 1989.  

Psychological testing conducted in September 1995 was mildly 
suggestive of organic brain dysfunction.

In January 1997, the veteran alleged that he experienced non-
combat PTSD from his military service, complaining of 
nightmares related to such service.  The examiner noted that 
the veteran's depression at that time was related to his 
fiancé who refused to marry him.  

A February 1997 VA clinical record indicates that the veteran 
wanted to establish a claim for PTSD.  

In March 1997, the veteran complained of problems with his 
home life and his interactions with people.  The impression 
at that time was agitated depression.  A clinical record 
dated the same month indicates that the veteran was still 
having problems with his home life.  The impression was 
agitated depression.  Another clinical record dated in March 
1997 indicates that the veteran spoke about a claim for non-
combat related PTSD.  He alleged that he witnessed some Drill 
Instructors kill some recruits.  When pressed for details, 
the veteran reported that the men killed themselves and 
indicated that he cut down one of the men who hung 
themselves.  He did not remember the names of any of the men.  

VA clinical records reveal that the veteran was treated for 
depression in April 1997, May, June 1997, and in August 1997.  
Numerous, non-military, problems were noted in the records.  

In October 1997, diagnoses of anxiety reaction and depression 
were made.  There were problems in the veteran's home life.  

A December 1997 VA clinical record includes the notation that 
the veteran had been encouraged by his DAV representative to 
be "seen" by the PCT coordinator as a means of enhancing 
his current claim for PTSD.  A separate clinical record dated 
the same month includes the notation that the veteran wanted 
some documentation for a claim concerning his depression.  

A January 1988 VA clinical record includes the notation that 
the veteran wanted help getting service connected for PTSD.  
The veteran reported that his attorney was certain that the 
veteran could push a claim for PTSD since the veteran was on 
medication which was used to treat the disorder.  

A January 1998 lay statement indicates that the author 
observed that the veteran was nervous after his discharge 
from active duty.  

A February 1998 VA clinical record includes the diagnosis of 
depression with psychotic features.  

The veteran testified at a local RO hearing in February 1998 
that he was first treated for psychiatric problems in 1993.  
He did not receive any treatment between 1977 and 1993.  He 
alleged that he was hospitalized for a nervous breakdown 
prior to his service with the Tennessee National Guard.  He 
continued to receive treatment for depression after he was 
poisoned by his ex-wife.  The veteran alleged that the 
poisoning was the cause of his nervous breakdown.  He 
testified that he was receiving Social Security due to a 
nervous condition since 1990.  He reported that he had to cut 
down the bodies of fellow recruits who hanged themselves 
during basic training at Fort Leonard Wood in 1977.  He 
reported that he was not the same person after his discharge.  

A VA PTSD examination was conducted in April 1998.  The 
veteran reported that he had problems with depression and 
PTSD.  He indicated that his depression was related to poor 
self-esteem, feelings of worthlessness and hopelessness.  He 
reported that his problems with PTSD consisted primarily of 
vivid flashbacks concerning his witnessing several of his 
friends commit suicide during basic training by hanging 
themselves in the shower.  He informed the examiner his 
problems with depression and PTSD began in 1977 but had since 
become more severe.  He was hospitalized in 1991 after a 
doctor reportedly discovered he was poisoned.  After 
discovering his wife was trying to poison him, he became 
depressed.  The veteran reported that his drill sergeant was 
very brutal to him.  He stated that he witnessed twenty 
fellow recruits who hanged themselves in the shower by their 
own clothing.  He alleged that he cut the men down.  He also 
informed the examiner that, during his second period of 
active duty service, someone again committed suicide in the 
shower.  The veteran was unable to provide any names of the 
individuals who killed themselves.  The diagnoses from the 
examination were dysthymic disorder, provisional PTSD and 
psychotic disorder, not otherwise specified.  The Axis IV 
diagnosis was exposure to victims of suicide (based on a self 
report).  The examiner noted that the veteran described 
symptoms and problems suggestive of PTSD but there was no 
indication in the claims file that supported the veteran's 
allegations of fellow recruits committing suicide.  The 
examiner opined that, if the events did occur, then they 
would be traumatic and would have caused an acute stress 
disorder and possibly PTSD.  

An April 1998 clinical record includes the notation that the 
veteran apparently presented with symptoms of pseudo-PTSD.  
Other diagnoses provided were chronic schizophrenia of the 
undifferentiated type and inadequate personality disorder.  A 
separate clinical record dated the same month indicates the 
veteran reported at that time that he experienced numerous 
traumatic experiences during his short military service for 
which he claimed he suffered from PTSD.  The health care 
professional indicated that some of the things the veteran 
talked about were a little hard to believe, may be 
exaggerated or might possibly be delusional or maybe some 
highly unlikely or improbable things actually happened to the 
veteran.  

In January 1999, a Licensed Clinical Social Worker wrote that 
the veteran's difficulties with his relationships appear to 
be directly related to his diagnosis of PTSD.  No mention was 
made of the etiology of the disorder.  She also submitted 
subsequent correspondence, again attributing the veteran's 
problems to PTSD but without mentioning the etiology of the 
disorder.  A review of her clinical notes reveals no mention 
of the veteran's military stressors.  

On private psychological evaluation in August 1999, the 
veteran reported that he had been experiencing nightmares 
concerning the military on a daily basis since 1977.  He also 
alleged that he experienced daily flashbacks about comrades 
killing themselves.  The veteran opined that his distressing 
recollections of the military were causing him to be 
depressed.  The veteran informed the examiner that he 
witnessed the bodies of twenty fellow recruits who hung 
themselves in the shower in 1977 due to frustration and abuse 
in the military.  He reported he also witnessed another 
suicide in the military in 1981.  The diagnoses were 
recurrent major depression, provisional PTSD, and rule out 
dysthymic disorder.  

A December 1999 private clinical record includes the 
diagnoses of dysthymia, major depressive disorder, and PTSD.  
Military service was not mentioned.  

A December 1999 VA clinical record includes diagnoses of 
major depression with psychotic feature and paranoid ideation 
and schizo-typal personality traits.  Numerous family 
problems were reported.  

A July 2000 clinical record from a mental health group case 
manager includes the notation that the veteran continued to 
have a compensation seeking attitude and, in the opinion of 
the author, the veteran was only attending the sessions for 
that reason.  

A January 2001 VA clinical record includes the notation that 
the veteran is compensation seeking.  

An April 2001 VA clinical record includes diagnoses of 
chronic depression and personality disorder.  Military 
service was not mentioned.  

A May 2001, VA clinical record includes a diagnosis of 
history of PTSD.  The examination was conducted to evaluate a 
complaint of left flank pain.  

In November 2001, it was noted that the veteran had a low 
grade depression related to his rather constricted lifestyle.  

A July 2001 letter from the U.S. Army Crime Records Center 
indicates that no records could be located documenting the 
suicides of fellow recruits at Fort Leonard Wood in 1977.  

A March 2002 clinical record includes a diagnosis of 
depression.  Noted stressors were medical problems.  

An October 2002 VA clinical record includes the opinion that 
the veteran did not have PTSD but rather had a personality 
disorder and was perhaps even compensation seeking.  

A March 2003 record includes a diagnosis of passive-
aggressive personality disorder.  

Analysis

The veteran is claiming that he currently experiences a 
mental disorder as a result of his active duty service.  As 
noted above, the veteran has been diagnosed with different 
mental disorders at various times since his discharge 
including agitated depression, manic depression, dysthymic 
disorder, psychotic disorder not otherwise specified, 
personality disorder and PTSD.  However, he was not treated 
for any psychiatric disorders during service.  He was noted 
to have problems with a nervous stomach at one time, but 
clinical evaluation of his psychiatric state was determined 
to be normal at the time of examination.  The first evidence 
of treatment for any mental disorder was in 1985 when the 
veteran was treated for anxiety.  The evidence in the 
clinical records is overwhelming in indicating that the cause 
of the veteran's depression is numerous family problems.  

The only evidence of record which links an acquired 
psychiatric disorder, other than PTSD, to the veteran's 
active duty service is his own testimony and correspondence.  
The veteran, however, is a lay person and is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinions as to the etiology of his mental 
disorders is without probative value.  

As indicated above, the claims file includes diagnoses of 
PTSD by competent medical personnel who have based the 
diagnoses on stressors which the veteran reported occurred 
during active duty.  The claim has been denied, however, as 
the veteran's alleged non-combat stressors have not been 
verified.  

The veteran's claimed in-service stressors are that he was 
mistreated by his drill instructors and he also witnessed 
fellow recruits who had hung themselves on two different 
occasions.  He reported that he helped cut the men down each 
time.  The RO attempted to verify the stressors from the 
appropriate sources, without success.  

After reviewing the claims file, the Board must conclude that 
the record does not include evidence corroborating the 
veteran's claimed stressors.  While there are diagnoses of 
PTSD in the present case, applicable law provides that a 
diagnosis of PTSD must be based on verified stressors.  In 
this case, there has been no such verification.  A diagnosis 
of PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994). 

There is no official verification that the veteran witnessed 
the claimed stressors.  However, the Board acknowledges that 
additional verifying evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet.  App. 389, 395 (1996).  Nevertheless, the 
record does not include any such additional verifying 
evidence such as statements from fellow service members.  As 
the evidence does not show that the engaged in combat and the 
claimed stressors are otherwise unverified, there is 
therefore no basis for finding that service connection for 
PTSD is warranted.

The record reflects efforts by the RO to verify the stressors 
claimed by the veteran, but the results have been negative.  
There is no doubt that the veteran currently suffers 
psychiatric symptomatology.  However, the totality of the 
evidence argues against a finding of any nexus between any 
current psychiatric disorder, however diagnosed, and the 
veteran's service.  In reaching this determination, the Board 
is unable to find such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



